Title: From Thomas Jefferson to the Commissioners of the Provision Law for Bedford and Certain Other Counties, 29 August 1780
From: Jefferson, Thomas
To: Commissioners of the Provision Law



Gentlemen
In Council August 29. 1780

As we have received information that the post at the Barracks in Albemarle is greatly distressed for provisions we hereby extend your powers as commissioners of the provision Law to live cattle, and wheat or flour of the present crop, and desire that you will by virtue of your commission furnish as speedily as possible such numbers of beeves and quantities of wheat or flour of the present year as Colo. Wood shall apply to you for. I inclose you for information as to the manner in which you are to proceed with respect to the beeves an extract from the act of assembly passed for that purpose. I repeat my entreaties that you be very exact in taking vouchers.
I have the honor to be with great respect gentlemen Your most obedient servant,

Th: Jefferson

